OPINION
By THE COURT.
This is an appeal from a judgment of the Common Pleas Court in favor of the defendant on its motion for judgment on the pleadings. The Court also sustained a motion of the defendant to dissolve a temporary restraining order theretofore issued against the defendant.
The question presented is whether the trial judge erred in holding that upon the pleadings the plaintiff had not stated a cause of action for declaratory judgment and all errors assigned relate to that question.
We have considered the extended briefs of the parties and particularly the opinion of the trial judge with which opinion we are entirely in accord not only as to the ultimate conclusion reached but with the reasons assigned therefor and the principles of law announced therein. It would serve no good purpose to restate the reasons for the judgment below and to recite the numerous authorities set forth in the written opinion of Judge Randall to support his decision and the judgment entered thereon.
We find no error assigned established and affirm the judgment on the decision of Judge Randall.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.